Atkinson, J.
1. In a policy of fire insurance it was provided that the “loss shall not become payable until sixty days after notice and satisfactory proofs of loss have been received by the company.” Proofs of loss were furnished on July 13, 1914, and suit was instituted on August 17, 1914. Held, that the petition was subject to demurrer on the ground that the action was prematurely brought. Southern Fire Insurance Co. v. Knight, 111 Ga. 622 (36 S. E. 821, 52 L. R. A. 70, 78 Am. St. R. 216) ; Harp v. Fire Ins. Co., 130 Ga. 726 (61 S. E. 704, 14 Ann. Cas. 299).
(a) The mere fact that the insured personally notified the agent of the company which issued the policy of the fire, and the agent visited the scene of the fire “and had full notice of the same,” would not dispense with the necessity of making formal proofs of loss as provided in the policy.
2. Inasmuch as the action was prematurely brought, the other grounds of the demurrer were not ripe for adjudication; and in affirming the judgment, no ruling as to them is made other than to give direction, in pursuance of the power of this court under the Civil Code, § 6205, that the judgment on the other grounds of the demurrer shall not be binding on the parties in any subsequent action.

Judgment affirmed, roith direction.


All the Justices concur.